Citation Nr: 1043970	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In March 2010 the Board remanded the case to the Appeals 
Management Center (AMC) for further development.  After 
performing the development requested by the Board, the AMC has 
returned the case to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not credible as to his reported history of 
continuous hearing loss since service.

2.  The Veteran's bilateral hearing loss disability was not 
present in service or for many years following service, is not 
etiologically related to exposure to acoustic trauma during 
active service or otherwise related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing 
loss disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was provided adequate VCAA notice in a letter mailed 
in December 2007, prior to the initial adjudication of the claim 
in May 2008.  

The Board also notes that the Veteran has been afforded 
appropriate VA examination and pertinent VA medical records have 
been obtained.  The current examination adequately addresses all 
critical matters relevant to this claim.  VA primary care 
treatment records were obtained.  Private treatment records 
identified by the Veteran were obtained.  The service treatment 
records are presumed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  A search of Surgeon 
General's Office records yielded nothing.   The Board finds that 
the RO and the Appeals Management Center (AMC) have undertaken 
all indicated development to obtain available service records.  
The record shows that the RO/AMC made multiple requests to the 
NPRC for those records with negative results.  The Board finds 
that the RO/AMC conducted an exhaustive VCAA-compliant search, 
and it is clear that further efforts to obtain these records 
would be futile.  Accordingly, the Board will proceed with 
appellate review, mindful that when a veteran's records have been 
lost or are otherwise unavailable, the Board has a heightened 
duty to explain its findings and conclusions and to carefully 
consider the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he has bilateral hearing loss as a 
result of his active duty service.  He urges that while he was in 
basic training at Fort Dix, someone set off an explosion of nitro 
starch too close to him.  He reported he had ringing in the ears 
and difficulty understanding people immediately after the 
explosion.  He stated that he sought treatment immediately after 
the incident and was told the symptoms would be temporary, but 
they have persisted for the last 50 years.  

His daughter submitted a statement in November 2007 indicating 
that she was 41 years old and that her father has always had 
problems with conversations, that his hearing loss has been 
pretty tough to deal with, and that she did not think it was 
going to get any better.

The record contains a DD form 214 reflecting that the Veteran 
served in the Army as a fuel and electric systems repairman in 
service.

The Veteran did not make a claim for service connection for 
hearing loss in his original VA compensation claim filed in 1974.  

The earliest post-service record of any treatment for hearing 
loss was a December 2001 VA treatment note, which indicates that 
the Veteran was wearing hearing aids for his hearing loss.  A 
note in March 2001 reflects that the Veteran specifically denied 
hearing problems or tinnitus.  His VA primary care doctor offered 
that he had noted gross hearing loss in the Veteran since he 
began treating him in September 2007.  His private treating 
doctor reported a diagnosis of hearing loss since October 2003.

A VA audiology consult report dated in December 2007 shows severe 
to profound sensorineural hearing loss bilaterally.  

The Veteran was afforded a VA audiology examination in April 
2010.  The examining audiologist reviewed the claims folder, 
examined and interviewed the Veteran.  The Veteran again reported 
that he was subjected to acoustic trauma, specifying this time 
that it was to the left ear, when in close proximity to an 
explosion in 1954.  He reported that did not have the benefit of 
hearing protection during the explosion.  He reported that his 
noise exposure started in 1954 with the explosion and also 
included post active duty exposure to construction and industrial 
noise.  Post service recreational noise exposure included hunting 
and motorcycle riding without benefit of ear protection.  

Measured puretone thresholds averaged 98.75 dB in the left ear 
and 95dB in the right ear, with speech recognition scores of 12 
in the right ear and unable to be tested in the left ear, based 
on the limits of the audiometer along with the severity of the 
hearing loss which prevented speech recognition testing from 
being appropriate.  The findings were severe to profound hearing 
loss in the right ear, profound hearing loss in the left ear.  

The examiner opined that the current hearing loss was less likely 
as not a result of the single incident of acoustic trauma 
experienced in service.  He noted that the first time the Veteran 
reported hearing loss was a result of acoustic trauma in service 
was in 2003.  He also noted that his opinion was consistent with 
the conclusion set forth in Noise and Military Service-
Implications for Hearing Loss and Tinnitus, Institute of 
Medicine, National Academy of Sciences, 2006 (IOM), that there 
was no sufficient scientific basis for the existence of delayed-
onset hearing loss as a result of acoustic trauma.  He observed 
that the Veteran did not make a claim for service connection for 
hearing loss in his original claim filed in 1974.  He noted there 
were no private audiograms showing hearing loss prior to 2003.  
Thus, while acknowledging that the service medical records were 
destroyed, he found that the lack of treatment for hearing loss 
prior to 2001 suggested hearing loss was not present prior to 
that time.  He added, finally, that it was therefore his opinion 
as a clinical audiologist for over 27 years, that the Veteran's 
current hearing loss was not based on the episode of acoustic 
trauma in service.  

The Veteran has hearing loss as defined by the VA at 38 C.F.R. § 
3.385.  Moreover, he is competent to describe his in-service 
exposure to loud noises and his perception of his own diminished 
hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Having acknowledged that the Veteran has hearing loss and is 
competent to describe in-service exposure to loud noises and his 
perception of his own diminished hearing, the Board now turns to 
whether he is credible as to the assertions he has made in this 
claim.  The Board finds, upon review, that the Veteran's 
assertions as to continuous symptoms of hearing loss and ringing 
in the ears are not credible.  The lack of findings of hearing 
loss and audiograms prior to 2001, coupled with his denial of 
hearing loss and tinnitus in March 2001suggest that he did not 
have hearing loss prior to that time.  The Board further notes 
that, although the Veteran and his daughter allege that he had 
hearing loss since service, there was no mention of hearing loss 
in the original claim in 1974.  Thus, the Board finds the 
statements of the Veteran and his daughter as to symptoms since 
service to be not facially plausible, because one would expect 
some documentation of complaints or treatment, and at the minimum 
not a denial of the symptoms, at some point prior to 40 years 
after service.  The available records compel a finding that he 
did not have continuous hearing loss and tinnitus since service, 
and thus favor a finding that he, and his daughter, are not 
credible.  

The Board finds the April 2010 opinion by VA audiologist to be 
highly persuasive because it is consistent with the record and 
supported by sound rationale.  The examiner reviewed the evidence 
of record, interviewed and examined the Veteran and opined that 
the Veteran's hearing loss was not due to injury in service.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches. . . As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  In short, the report provides highly 
probative, uncontroverted evidence against the Veteran's claim.  
Regrettably, the Veteran's assertions and those of his daughter 
as to continuity of symptomatology since service are not afforded 
probative weight because they are found to be not credible.  

For the reasons discussed above, the Board must conclude that a 
preponderance of the evidence is against this claim.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


